UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1181



MONA MOHAMMED ABDU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-899-263)


Submitted:   September 13, 2006           Decided:   October 11, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Israel Gobena, GOBENA & ASSOCIATES, St. Paul, Minnesota, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Michelle
Gorden Latour, Assistant Director, Shahira M. Tadross, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mona Mohammed Abdu, a native and citizen of Ethiopia,

seeks review of an order of the Board of Immigration Appeals

(Board) denying her motion to reopen removal proceedings.             We have

reviewed the administrative record and conclude that the Board did

not abuse its discretion in denying Abdu’s motion.              See 8 C.F.R.

§ 1003.2(a), (c) (2006).

              We accordingly deny the petition for review.            We deny

Abdu’s motion to remand and dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                            PETITION DENIED




                                     - 2 -